Case 8:15-cv-00011-TPB-CPT Document 146-15 Filed 12/20/19 Page 1 of 1 PagelD 1632

Source: http://osteinfo.com

19 2017 - Final Edition

on 19 May

- Resorts Chris Paris’
with "have 2 (if
defamation libal and outright lies more than one)
14 May 2017 Puppet?
under Fake News

"John

- 15 May

7

many donations over 82 weeks
many years 5 that?) His 11 May
7 'MailChimp" Email “Blast” has
to the tune of about 12008
are “anonymous”... (For good
we assume)
while you poy a

fwh :
of ist ire meal and drinks:

(in-Process)

(since 2015)

Source: http://oxebridge.co

 

 

  
  
   
   

19 May 2017 - Final Edition
Ee | Updated on 19 May
Phawwyers Up” (2017
18 May 2017
Update ~ Resorts /Does Chns Pans’
Paris requests ito "EmailChimp” email “Blast” with “O-Forum” have a (if
additional time more defamation/libe! and outnght lies |not more than one}

ito “Answer” the 14 May 2017 [Sock Puppet? Who

 

 

 

comp File under Fake News fa. Davad Leary?

h entation ) Drake"? - 15 May

Consultant My ;2017

needs more 1 n Dee

time, |

SpaceX Slaps Oxebrdge Services - The Oxebridge - Still Begging for Money| The Dary!

[Down Chris Paris - |-Somany donations over 82 weeks | :

|((Cnealnd ge) ‘Come watch the local \(How many years es that?) His 11 May | Registrars
"poors"while you joy a 12017 ‘MailChimp" Email "Blast has {Connection

Some of what We jounous meal and drinks

helped to the tune of about 12005.
know (In-Process)

Most are “anonymous”... (For good
reason we assume)

 
